Citation Nr: 1228679	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating for a lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from August 1976 through June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This case was previously before the Board in November 2009 and June 2011 and was remanded for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's lumbar strain is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2011).




[Continued on the next page]  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
With regard to the claim for an increased rating for a lumbar strain, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2005, prior to the initial RO decision that is the subject of this appeal.  Through the letter VA informed the Veteran that the evidence must support a worsening of his disability to substantiate the claim.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  

In addition, the Veteran received notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in March 2006.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and the Veteran has provided private medical records.  The record does not indicate that the Veteran received treatment for his back from VA.  The Veteran has not indicated that there exist any records of VA or private medical treatment relative to this claim that are not already in the claims file.  

Additionally, the Veteran received a VA medical examination in January 2005.  The VA examination provided specific medical opinions pertinent to the issue on appeal.  The development directed by the Board in the Board Remands have also been substantively accomplished.  The RO/Appeals Management Center (AMC) provided additional notice to the Veteran in February 2010.  Although that notice did not include specific notice regarding rating criteria for the lumbar strain, as previously noted only general notice of a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned, is necessary. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  The February 2010 letter included such notice, but that information was also previously provided to the Veteran in a January 2005 letter.  As such, the Veteran was not prejudiced by the failure to receive the notice directed in the June 2011 Board Remand.

The Board also notes that the RO/AMC attempted to schedule the Veteran for a new VA examination, as directed by the Board Remands.  The RO/AMC initiated requests in May 2010 and November 2011.  Although the RO/AMC attempted to ascertain the Veteran's current address, as also directed in the June 2011 Board Remand, the RO/AMC was unable to ascertain that information.  The RO/AMC provided the December 2011 VA examination notice (initiated in November 2011) to the Veteran's two addresses of record with VA and to a third address obtained through a database.  

The Veteran did not report for his December 2011 VA examination and has not responded to an August 2011 request to update his information with VA that was mailed to his initial address with VA and the address obtained from the database search.  In the normal course of events, it is generally the Veteran's burden to keep VA apprised of his whereabouts. If he does not do so, VA is not obligated to "turn up heaven and earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that yet another attempt to obtain a VA examination is unnecessary as VA has already made reasonable attempts to provide the Veteran with a new VA examination.  A claimant cannot passively wait for assistance in circumstances where he should have information that is essential in obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).  

Additionally, where the Veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  In the present case, however, as the Veteran did appear for the January 2005 VA examination, the Board will determine the merits of his claim based on the evidence of record.

The Board also notes that the post office returned the April 2012 supplemental statement of the case mailed by the AMC to the Veteran.  The post office noted that it was unable to forward that piece mail.  However, a copy of that document was also provided to the Veteran's representative.  As such, the Veteran is deemed to have received that document through his representative.  Additionally, as previously noted, it is generally the Veteran's burden to keep VA apprised of his whereabouts and VA is not obligated to "turn up heaven and earth to find him." Hyson, 5 Vet. App. at 265.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Evaluations are assigned under a General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain. In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which remained the same as changed in September 2002. 

Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

The next higher applicable rating would be a 40 percent evaluation, which would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 
 
Merits of the Claim
 
The Veteran contends that his service-connected lumbar strain is more severe than indicated by the 10 percent disability rating previously granted him under Diagnostic Code 5237, for lumbosacral strain.  In a prior April 2001 rating decision, the RO appears to have granted a 10 percent disability rating for a recurrent lumbar strain.  

The Veteran has submitted various private medical records documenting treatment for his spine.  In an October 2003 private medical record, S.M.N., D.O., noted that the Veteran complained of low back pain, but not leg pain, numbness, weakness or bowel or bladder dysfunction.  The Veteran reported that pain was worse when standing and denied pain radiating to the upper and lower extremities.  The medical provider diagnosed the Veteran with somatic dysfunction of the lumbar region and low back pain.

 In a September 2004 initial evaluation at Healthsouth, the Veteran reported back pain since the early 1990s, but that he was currently experiencing different kind of pain and was now excruciating.  In an October 2004 Healthsouth record, the Veteran reported that his physician did not recommend fusion surgery due to his age and recommended continued therapy.  The examiner found the Veteran to have 100 percent forward flexion 50 percent extension and 85 percent lateral rotation and flexion bilaterally.  

The Veteran's private medical records from Martin's Point Health Care generally documented treatment for chronic back pain.  In a March 2004 medical record, the Veteran reported recurrent low back pain, with symptoms worse in recent weeks and no history of trauma.  The Veteran denied radiation to the leg.  The physician found the Veteran's spine to not be tender and that pain was localized to the lower lumbar muscles.  The physician also found the lower extremities to have normal sensation, reflexes and strength.  

Several private medical records from Medical Rehabilitation Associates are also of record documenting treatment for low back pain.  In an October 2004 record, S.M.H., D.O., noted that the Veteran's range of motion was functionally intact for the lumbar spine and his gait was within normal limits without antalgia.  She also noted strength of 5/5 in the bilateral lower extremities, with sensation intact, and muscle stretch reflexes of 2/4 at bilateral patellae and Achilles.  She further noted that no specific myofascial tenderness could be appreciated.  In November 2004, S.M.H., D.O., found the Veteran to have chronic low back pain, a L4-5 annular tear with L5-S1 slight disc bulge - questionable facet component, and noted that the Veteran had no relief with multilevel epidurals, facet joint injections or Ultracet.

The Veteran received a VA examination in January 2005, which included a review of the claims file.  The examiner noted the Veteran's in-service back pain, physical therapy and chiropractic care, as well as the current intense low back pain and constant dull ache in the low back that started approximately two years previously.  

During the January 2005 VA examination, the Veteran reported a constant dull ache in the low back, without radiation or stiffness and no weakness.  The Veteran also reported no numbness or tingling of the lower extremities.  He also reported flareups of excruciating pain when he stands or sits upright for longer than 10 minutes, which would be followed by a day or two of moderately severe low back pain.  He indicated that he could only walk for 10 minutes before having to sit to avoid a flare up, but that he walked unaided.  He further noted some difficulties of daily living with activities that required prolonged standing, but that he was able to work as his job allowed him to sit frequently to relieve pressure on his back.  His recreational activities were also limited by his limitations to standing or walking.  

The January 2005 VA examiner found the Veteran to appear in no acute distress, but to be obviously uncomfortable going from sitting to standing.   The examiner found his gait to be normal.  The examiner also found no asymmetry or scoliosis of the back and no visible muscle spasm or tenderness on palpation of the spine.  The VA examiner found ranges of motion of flexion of 80 degrees without pain, extension of 20 degrees with moderate pain and bilateral side bending and rotation of 30 degrees without pain.  The VA examiner further found the lower extremities to have 5/5 strength with reflexes of 1+ generally, except in the right ankle, and intact sensation to vibration and light touch.

The January 2005 VA examiner noted that a review of the MRI showed degenerative disc changes at L4-5 and L5-S1 with loss of disc height at both levels and disc bulging.  The examiner also noted an annual tear associated with L4-5 and L5-S1 disc with no evidence of nerve root impingement.  The January 2005 VA examiner diagnosed the Veteran with symptomatic lumbosacral degenerative disc disease.

The Veteran has also provided lay statements, such as with his March 2006 notice of disagreement, wherein he reported his extreme pain and a restriction of activities due to his limited standing ability.

The findings made in the VA examination and the private medical records are consistent with a disability rating of 10 percent or more based limitation of motion

As previously indicated, the next higher 20 percent rating would only be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Neither the January 2005 VA examiner nor the private medical providers found the Veteran to have muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The January 2005 VA examiner specifically found the Veteran's gait to be normal, that he had no asymmetry or scoliosis and that he had no visible muscle spasm or tenderness on palpation.  Private medical providers, such as S.M.H., D.O. in October 2004, also found the Veteran's gait to be normal and to have no appreciable myofascial tenderness.

The range of motion findings of record similarly do not support a disability rating in excess of 10 percent.  The January 2005 VA examiner found range of motions to include flexion of 80 degrees without pain, extension of 20 degrees with moderate pain and bilateral bending and rotation of 30 degrees without pain.  Such findings are greater than would be indicative of a 20 percent disability rating under Diagnostic Code 5237, with forward flexion greater than 60 degrees and a combined range of motion of the thoracolumbar spine of greater than 120 degrees.

The private medical providers generally did not provide range of motion findings for rating purposes.  The only closest equivalency to range of motion findings were from Healthsouth medical providers, which were exemplified in an October 2004 record noting that the Veteran had 100 percent of forward flexion and to have 50 percent of extension and 85 percent of lateral flexion and rotation bilaterally.  As previously noted, under C.F.R. § 4.71a, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees. 

Even considering the October 2004 percentage findings in relation to the normal range of motion standards for each applicable range of motion finding (for example 50 percent of the normal full extension of 30 degrees would equate to a range of motion finding of 15 degrees and 85 percent of the normal lateral flexion and lateral rotation of 30 degrees would equate to range of motion findings of 25.5 degrees of lateral flexion and rotation bilaterally), the combined range of motion findings for the thoracolumbar spine would still be greater than 120 degrees.  Similarly, his 100 percent of forward flexion would equate to a normal range of motion finding of 90 degrees and still be greater than 60 degrees.  Additionally, S.M.N., D.O. found the Veteran's range of motion to be functionally intact in October 2004.  

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flareups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 10 percent disability evaluation. In this regard, even when considering the reports of pain by the January 2005 VA examiner, the Veteran still did not meet the criteria for the next higher disability rating.  Although the January 2005 VA examiner did not provide information regarding additional loss of motion with repetitive use, as the Board has previously noted the Veteran failed to report for his additionally scheduled VA examinations and has not provided VA with updated contact information.  There is no evidence of record providing information based on additional loss of motion.  Based on the evidence of record, the Veteran does not meet the criteria for a disability rating in excess of 10 percent.  

The Board must also evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.   

In this case, the Veteran has repeatedly denied neurological abnormalities, including bowel or bladder problems, and weakness of the leg or foot.  The January 2005 VA examiner and the private medical providers also repeatedly found the Veteran to not have neurological abnormalities.  For example, the March 2004 Martin's Point Health Care physician found the Veteran's lower extremities to have normal sensation, reflexes and strength.  The January 2005 VA examiner also found the lower extremities to have 5/5 strength and intact sensation to vibration and light touch.  Although the VA examiner did note reflexes of 1+ generally, except in the right ankle, the Board notes that the Veteran is already service-connected for residuals of status post fracture/dislocation of the right tibia/fibula following an in-service operation to the right ankle (as noted in an April 2001 rating decision).  There is no evidence of record to indicate that the January 2005 VA examiner's finding regarding the right ankle is related to the service-connected lumbar strain.  Indeed, the VA examiner found no evidence of nerve root impairment based in her medical record review.

With respect to intervertebral disc syndrome, under Diagnostic Code 5243, based on incapacitating episodes, a 20 percent rating evaluation would require incapacitating episodes of a total duration of at least two weeks but less than four 
weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.   No evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability.  

With respect to the Veteran's lay statements of record, such have been considered.  He is competent to report on lay-observable symptoms, such as his pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, when viewed with the record as whole, such statements are found less probative than the repeated objective findings by the medical providers, including the January 2005 VA examiner.  Although his complaints of pain have been considered, they do not serve as a basis for an increased rating in the absence of other evidence showing additional functional impairment due to such pain.

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  The Board also finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation.  During the January 2005 VA examination, the Veteran reported that he was able to perform his job as it allowed him to sit frequently to relieve pressure on his back.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  The Veteran's claim for a disability rating in excess of 10 percent for his lumbar strain is denied. 


ORDER

An evaluation in excess of 10 percent for a lumbar strain is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


